Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/20 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a rotating blade cooperating with a cutting edge at a termination of a supply system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The disclosure is objected to because of the following informalities: the text reading “rotating circular and scythe-like blades are used which correspond with a cutting edge as the termination of the supply region”, should read “rotating circular and scythe-like blades are used which correspond with a cutting edge at the termination of the supply region”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11, 13-20, 22-23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations of Claims 1 and 11, reading: “a rotating blade cooperating with a cutting edge at a termination of a supply system” are unclear.  First, it is presumed that the rotating cutting blade is the part S in fig 1.  If this is the case then it is not clear what is meant by the said blade cooperating with a cutting edge.  For instance is the cutting edge the edge of the blade S.  And if so, how does the blade S cooperate with its own blade edge? Alternatively, is it the case that the blade edge that the rotating blade S cooperates with is the blade edge of the sealing device?  If so, this does not appear to be the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 1, 3-11, 13-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 2487271, Petri, in view of USPGPUB US 20190061194, King, et al., hereafter King and the teachings of USPN 7493841, Kaplan.
Regarding Claims 1 and 11, as best understood, Petri discloses a gripper (machine 1) for gripping a product (dough, col. 2, lines 40-70), the gripper having a suction device which has a contact surface which can be brought into contact with a section of the product (surfaces of chamber 8 which comprises the ports 12 and 28, within cut heads 9, and which surfaces contact the product when the cutters 10 and 11 cut the dough, col. 2, 50-60), wherein the suction device comprises at least one first suction section (section interior to part 10 as seen in annotated figs 1-2 below) which is bounded in the radial direction by a sealing device (outer edges or walls of heads 9, shown in fig 1) and which is in communication with a pumping device (18) generating a vacuum (col. 2, 15-40); wherein the suction section is divided into at least two segments by at least one wall section (10, see annotated fig’s 1-2 below), each of the at least two segments comprising a recess from the contact surface; and wherein a surface of the wall section facing the product forms a part of the contact surface (as seen in annotated fig fig’s. 1-2 below), the sealing device comprising a blade that cuts into the food product (cutting edges of walls 9, shown in the figures as parts 11), wherein, per Claim 11, the shape of the first suction section is at least sectionally adaptable to a shape of the surface of the section of the product (col. 3, 5-10, where it is noted that the sections created by the cutters, and thus the suction sections, can be varied based on user preferences, which preferences include adapting to the shape of the product).
Petri lacks the apparatus also being a slicing machine for slicing a food product into slices, comprising a rotating blade cooperating with a cutting edge at a termination of a supply system. 
King discloses a partitioning device which includes grippers for gripping food, which grippers partially cut into the food product, like the apparatus of Petri and of the present invention, and discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petri by incorporating a rotating blade cooperating with the cutting edges of said blade, at a termination of the supply system of Petri, and thereby to make the Petri_ in order to beneficially precisely slice a food product that is gripped by a suction device, as taught by King, and in view of the teachings of Kaplan.
Regarding Claims 3 and 13, the Petri gripper further comprises a sealing section comprises at least one second suction section 20which is bounded in the radial direction by a second sealing device and which is in communication with the pumping device generating the vacuum (See annotated fig 3 above).  
Regarding Claims 4 and 14, at least one of the first sealing device and the second sealing 25device is at least sectionally designed as a blade edge (col. 1, 50-70, col. 2, lines 1-10 and lines 45-70).  
Regarding Claims 5 and 15, at least one of the first sealing device and the second sealing device has suction openings in communication with the pumping device (the bottom right hand most sealing device 11 has an opening/port 28 therein).  
5 Regarding Claims 6 and 16, at least one of the first sealing device and the second sealing device is shaped such that a local compression of the product which can be brought into contact with the sealing device can be produced (since when the blades 10 and 11 cut into the dough the dough is deformed before being completely cut through).  


    PNG
    media_image1.png
    962
    1057
    media_image1.png
    Greyscale

10 Regarding Claims 7 and 17, at least one of the first suction section and the sealing section is divided into at least two segments by at least one wall section (segments defined by walls 10 and 11).  
Regarding Claims 8 and 18, a plurality of first suction sections and/or a plurality of sealing sections are provided (here the multiple cutter heads 9 each comprise multiple sealing sections and suction sections defined by cutters 10/11).  

Regarding Claim 22 and 23, Petri discloses a method for cutting a product, using a cutting apparatus for cutting a 5product (col. 2, lines 40-60), wherein the cutting apparatus comprises: a product receiver for receiving the product (1); a feeding apparatus for feeding the product in a direction substantially perpendicular to a cutting plane defined by a cutting blade and by a cutting edge (the cutting plane is parallel to the long axis of the post 2, and the dough product is placed from outside of the apparatus to under the frame 8, and thus is fed by the dough board of col. 2, line 42-43 in a direction that is perpendicular to the cutting direction); and  10a gripper (8) having a suction device for gripping an end section of the product (col. 2, 50-60), with a vacuum which is variable in time (col. 2, 50-55, where it is noted that the manifolds may either suction the product or blow the product out depending on where in the process the product is), the suction device having a contact surface which can be brought into contact with a section of the product, wherein the suction device comprises a suction section which is bounded in a radial direction by a sealing device and which is in communication with the vacuum; wherein the suction section is divided into at least two segments by at least one wall section, each of the at least two segments comprising a recess from the contact surface; and wherein a surface of the wall section facing the product forms a part of the contact surface, (See annotated fig 2 above); wherein per Claim 23, the suction device has a plurality of separate suction sections in which a respective adapted vacuum is produced independently of one another (col. 2, 50-55, where it is noted that the centers, at ports 28, may be blown out, while the remainder of the cut gripped product remains suctioned toward the holed 8).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Petri in view King and further in view of USPGPUB 20100303641, Medow et al., herein, Medow.

Regarding Claim 26, the Petri device modified by King discloses all the limitations of Claim 22 as discussed above. 
	Modified Petri lacks at least one of a suction power and a vacuum present in the suction device is monitored in order to detect leakage flows through the product and/or through a sealing device of the suction device.
Medow discloses a vacuum generating device and method of use thereof in which it is disclosed that when a vacuum gripper 7, analogous to the vacuum gripper of Petri, is used to grip a work piece it is beneficial to monitor the vacuum present in the suction device, and the leakage thereof in order to evaluate the performance of the suction device (par 0072 and 0001).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petri by including the step of monitoring the vacuum present in the suction gripper devices of Petri to determine leakage thereof in order to evaluate the performance of the Petri grippers over time to determine if maintenance may be requisite.
Response to Arguments
Applicant's arguments filed 10/29/20 have been fully considered, as to the Claims as presently amended, and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Petri and King.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 5782152, 5386751, each contain elements of the present invention; namely cutting apparatuses which incorporate work suction devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/05/2021